ineffective assistance of counsel, a petitioner must demonstrate that
                counsel's performance was deficient in that it fell below an objective
                standard of reasonableness, and resulting prejudice such that there is a
                reasonable probability that, but for counsel's errors, the outcome of the
                proceedings would have been different.       Strickland v. Washington, 466
                U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d
                504, 505 (1984) (adopting the test in Strickland).           To demonstrate
                prejudice regarding the decision to enter a guilty plea, a petitioner must
                demonstrate a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                must demonstrate the underlying facts by a preponderance of the
                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                give deference to the district court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo. Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant claimed that trial counsel failed to adequately
                assist him in light of his disability. Appellant failed to provide any specific
                facts in support of this claim and thus he failed to demonstrate that his

                ...continued
                original petition for a writ of mandamus.     See Peck v. Grouser, 129 Nev.
                          295 P.3d 586, 588 (2013).



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A
                 counsel's performance was deficient. Appellant was evaluated for
                 competency and found to be competent. Appellant was further personally
                 canvassed about entering a guilty plea. Appellant failed to demonstrate
                 that there was a reasonable probability that he would not have entered a
                 guilty plea and would have gone to trial in light of the benefit he
                 received—the State agreed not to seek habitual criminal adjudication.
                 Therefore, we conclude that the district court did not err in denying this
                 claim.
                             Second, appellant claimed that his trial counsel intended to do
                 him harm, had malice, and was deceitful. Appellant failed to provide any
                 facts in support of this claim, and thus he failed to demonstrate that his
                 counsel's performance was deficient. Appellant failed to demonstrate that
                 he was prejudiced in light of the benefit discussed above. Therefore, we
                 conclude that the district court did not err in denying this claim.
                             Third, appellant claimed that his trial counsel was ineffective
                 at sentencing for not presenting the court with his medical history, for not
                 securing an expert to discuss appellant's rehabilitation, and for not asking
                 for probation. Appellant failed to demonstrate that his trial counsel's
                 performance was deficient as appellant himself informed the district court
                 about his disability and the district court accepted appellant's statement
                 of fact regarding his disability (brain injury). Appellant's counsel did
                 argue for leniency and presented the court with letters from appellant's
                 mother and social worker. In light of his prior convictions and the facts of
                 this offense, appellant failed to demonstrate that there was a reasonable
                 probability of a different outcome at sentencing had trial counsel
                 presented the court with more information about appellant's medical

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                     history, presented an expert regarding rehabilitation, or asked for
                     probation. Therefore, we conclude that the district court did not err in
                     denying this claim. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED. 3




                                                       Pickering


                                                                                     J.
                                                       Parraguirre


                                                                                     J.



                     cc: Hon. David B. Barker, District Judge
                          Thomas N Muldoon
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                          3 We   have reviewed all documents that appellant has submitted in
                     proper person to the clerk of this court in this matter, and we conclude
                     that no relief based upon those submissions is warranted. To the extent
                     that appellant has attempted to present claims or facts in those
                     submissions which were not previously presented in the proceedings
                     below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    4ipip